                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 18-cv-02429-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     BAY FARMS PRODUCE INC., et al.,                    Regarding Docket No. 6
                                  11                    Defendants.

                                  12          Plaintiff filed this action on April 24, 2018. Pursuant to the scheduling order entered on
Northern District of California
 United States District Court




                                  13   April 26, 2018, the last day for Plaintiff to file a Notice of Need for Mediation was September 18,

                                  14   2018. (Dkt. 5.) On August 22, 2018, the Court granted a stipulation to extend the deadline to

                                  15   conduct a joint site inspection of the premises to October 18, 2018. According to the scheduling

                                  16   order, the deadline for Plaintiff to file a Notice of Need for Mediation was thus extended to

                                  17   November 29, 2018. To date, Plaintiff has not yet done so. Accordingly, Plaintiff is HEREBY

                                  18   ORDERED to Show Cause in writing by no later than January 25, 2019 why this case should not

                                  19   be dismissed for failure to prosecute. Plaintiff is admonished that if he does not file a response by

                                  20   this deadline, the Court will dismiss the action without prejudice.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 10, 2019

                                  23                                                    ______________________________________
                                                                                        SALLIE KIM
                                  24                                                    United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
